 1                                                THE HONORABLE RICHARD A. JONES
 2
 3
 4
                             UNITED STATES DISTRICT COURT
 5
                            WESTERN DISTRICT OF WASHINGTON
 6                                    AT SEATTLE

 7
     UNITED STATES OF AMERICA,                    ) No. CR18-092-RAJ
 8                                                )
                    Plaintiff,                    )
 9                                                ) ORDER CONTINUING
               v.                                 ) TRIAL DATE
10                                                )
     BERNARD ROSS HANSEN, and                     )
11   DIANE RENEE ERDMANN,                         )
                                                  )
12                  Defendants.                   )
                                                  )
13
14
            Having heard argument of counsel on Defendant Diane Erdmann’s oral motion
15
     to continue the trial date made in open court at a hearing conducted on August 13,
16
     2019, the Court makes the following findings of fact and conclusions of law:
17
            1. The ends of justice served by granting a continuance outweigh the best
18
     interests of the public and defendant in a speedy trial. 18 U.S.C. § 3161(h)(7)(A).
19
            2. Proceeding to trial absent adequate time for the defense to prepare would
20
     result in a miscarriage of justice. 18 U.S.C. § 3161(h)(7)(B)(i).
21
            3. The defense needs additional time to explore issues of some complexity,
22
     including all relevant issues and defenses applicable to the case, which would make it
23
     unreasonable to expect adequate preparation for pretrial proceedings or for trial itself
24
     within the time limits established by the Speedy Trial Act and currently set for this
25
     case. 18 U.S.C. § 3161(h)(7)(B)(ii).
26



       ORDER CONTINUING TRIAL DATE - 1
 1          4. Taking into account the exercise of due diligence, a continuance is necessary
 2   to allow the defendant the reasonable time for effective preparation of her defense.
 3   18 U.S.C. § 3161(h)(7)(B)(iv).
 4          5. The Court, further finds, pursuant to Title 18, United States Code, Section
 5   3161(h)(6), that the continuance of the trial date for Defendant Bernard Ross Hansen is
 6   also reasonable given the limited period of delay, the fact that there has been no motion
 7   to sever the defendants, and the fact that Defendant Hansen does not oppose the
 8   continuance.
 9          6. Both defendants have executed and filed speedy trial waivers.
10          IT IS THEREFORE ORDERED that the trial date in this matter is continued to
11   April 13, 2020, at 9:00 a.m.
12          IT IS FURTHER ORDERED that the period of delay from the date of this order
13   through the new trial date of April 13, 2020, is hereby excluded for speedy trial
14   purposes under 18 U.S.C. §§ 3161(h)(7)(A) and (B).
15          IT IS FURTHER ORDERED that counsel are directed to meet and confer and
16   present an amended proposed Order Setting Case Schedule for the Court’s consideration,
17   based on a trial date of April 13, 2020.
18          DATED this 14th day of August, 2019.
19
20
                                                      A
                                                      The Honorable Richard A. Jones
21
                                                      United States District Judge
22
23
24
25
26



       ORDER CONTINUING TRIAL DATE - 2
